Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application filed on January 31st, 2020, which claims 1-21 have been presented for examination.

Status of Claim
2.	Claims 1-21 are pending in the application and have been examined below, of which, claims 1, 11 and 21 and are presented in independent form.

Priority
3.	No priority document has been filed in this application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/25/2020 and 06/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
5. 	Line 2 of Abstract recites the phase “In some embodiments …” Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

	Claim Objections 
8.	Claims 2-6 and 12-20 are objected to because of the following informalities:  
Claims 12-20 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 12-16 recite the limitation "the source code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 recites “A computer program product embodied in a tangible computer readable storage medium” without hardware support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 1-6, 9, 11-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel Ndichu (A machine learning approach to detection of JavaScript-base attacks using AST features and paragraph vectors, 2019 –IDS filed on  07/25/2020 --herein after Ndichu) in view Solis et al. (EP 3407235 A1 – herein after Solis).

Regarding claim 1. 
Ndichu discloses 
A system, comprising: 
a processor configured to: 
receive training data, wherein the training data includes a set of source code files (JS corpus – See Fig. 2, JavaScript files, page 2, left column) for training a multi-representational learning (MRL) model for classifying malicious source code and benign source code based on a static analysis (Approaches that use machine learning to detect malicious JS codes have been proposed, such as monitoring the execution of a JS code at run time using a sequence of events to obtain vectors for classification – See page 2, right column); 
generate a first feature vector based on a set of characters extracted from the set of source code files (To define the first type of Doc2Vec input, we use regular expression meta-characters [a − z], to specify the input range which matches any lowercase letter from a to z– See page 2, right column – See page 4, left column); 
generate a second feature vector based on a set of tokens extracted from the set of source code files (The bag-of-words approach is a common fixed-length feature that represents a sentence or a document as a simplified, unordered collection of words. Feature learning in Doc2Vec requires a large amount of data – See page 4); and
ensemble the first feature vector and the second feature vector to form a target feature vector for classifying malicious source code and benign source code based on the static analysis (This paper proposes the use of the AST form of JS code (AST-JS) as a code structure representation, a feature learning approach to malicious JS contents using Doc2Vec and a classifier for AST features classification – See page 2, right column and Fig. 2); and 
Ndichu does not disclose the system component such that processor.
Solis discloses
A system (a system – See page 2).
a memory coupled to the processor and configured to provide the processor with is instructions (one or more processors implement the steps of the method – See page 5).  
Solis also discloses
generate a first feature vector based on a set of characters extracted from the set of source code files (The trained network is a combination of simple CNNs with one layer on top of word vectors obtained using Word2Vec.  The "words" are the characters– See page 8); 
generate a second feature vector based on a set of tokens extracted from the set of source code files (The words/tokens that are used to feed the convolutional network are extracted– See page 8); and
ensemble the first feature vector and the second feature vector to form a target feature vector for classifying malicious source code and benign source code based on the static analysis (classify them at least into malicious and non-malicious – See page 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Solis’s teaching into Ndichu’s invention because incorporating Solis’s teaching would enhance Ndichu to enable to classify the malicious performing by hardware component as suggested by Solis (page 5).

Regarding claim 2, the system of claim 1, 
Ndichu discloses
wherein the processor is configured to enumerate the source code associated with each of the source code files (the plain-JS and the AST-JS are given to Doc2Vec for feature learning; property is Enumerable – See page 4, left column).  

Regarding claim 3, the system of claim 1, 
Ndichu discloses
wherein the processor is configured to enumerate the source code associated with each of the source code files into a set of characters (we use regular expression metacharacters...it is used to match one or more characters in a regular expression – See page 4 and left column).

Regarding claim 4, the system of claim 1,
Ndichu discloses
wherein the processor is configured to enumerate the source code associated with each of the source code files into a set of characters (To define the first type of Doc2Vec input, we use regular expression meta-characters – See col. 4, left column) and a set of tokens (The bag-of-words approach is a common fixed-length feature that represents a sentence or a document as a simplified, unordered collection of words – See page 4, right column).  

Regarding claim 5, the system of claim 1, 
Ndichu discloses
wherein the processor is configured to enumerate the source code associated with each of the source code files into a set of characters, a set of tokens, and an Abstract Syntax Tree (AST) (parser takes this tokenized input and generates AST through syntax analysis. To define the first type of Doc2Vec input, we use regular expression meta-characters – See page 3-4).  

Regarding claim 6, the system of claim 1, 
Ndichu discloses
wherein the processor is configured to enumerate the source code associated with each of the source code files into a set of characters, a set of tokens, an Abstract Syntax Tree (AST), and/or another abstraction layer (parser takes this tokenized input and generates AST through syntax analysis, To define the first type of Doc2Vec input, we use regular expression meta-characters – See page 3-4.  Malicious JS codes with these various attack types will have the same code properties at an abstract level – See page 2).   

Regarding claim 9, the system of claim 1, 
Solis discloses 
wherein the processor is configured to generate the MRL model 5using a Convolutional Neural Network (CNN) feature extraction model (Convolutional layer: It automatically extracts features/patterns from the input data. Max-pooling layer: It selects the maximal discriminant patterns extracted in the convolutional layer – See page 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Solis’ teaching into Ndichu’s invention because incorporating Solis’ teaching would enhance Ndichu to enable to extract and select features in the convolutional layer as suggested by Solis (page 8).

Regarding claim 11. 
Ndichu and Solis disclose
A method, comprising: 
Regarding claim 11, recites the same limitations as rejected claim 1 above.
Regarding claim 12, recites the same limitations as rejected claim 2 above.
Regarding claim 13, recites the same limitations as rejected claim 3 above.
Regarding claim 14, recites the same limitations as rejected claim 4 above.
Regarding claim 15, recites the same limitations as rejected claim 5 above.
Regarding claim 16, recites the same limitations as rejected claim 6 above.
Regarding claim 19, recites the same limitations as rejected claim 9 above.

Regarding claim 21. 
Ndichu and Solis disclose
A computer program product embodied in a tangible computer readable storage medium and comprising computer instructions for: 
Regarding claim 21, recites the same limitations as rejected claim 1 above.

11.	Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ndichu and Solis as applied to claims 1 and 11 respectively above, and further in view of Miserendino et al. (US Pub. No. 2017/0262633 A1 – herein after Miserendino).

Regarding claim 7, the system of claim 1, 
Miserendino discloses 
wherein the processor is further configured to determine a file type associated with the file (file type as determined by the open source software – See paragraph [0051]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Miserendino’s teaching into Ndichu’s and Solis’ inventions because incorporating Miserendino’s teaching would enhance Ndichu and Solis to enable to determine the file type as suggested by Miserendino (paragraphs [0051-0052]).

Regarding claim 8, the system of claim 1, 
Miserendino discloses 
wherein the processor is configured to determine a file type associated with the file and to select, one or more abstraction layers, based on the determined file type associated with the file (generating a composite classifier that includes classifiers for types of files (file-types) and (2) performing pre-processing prior to application of the composite classifier to determine the file-type of the target file – See paragraph [0121]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Miserendino’s teaching into Ndichu’s and Solis’ inventions because incorporating Miserendino’s teaching would enhance Ndichu and Solis to enable to select and extract to construct binary feature vector representation of each file as suggested by Miserendino (paragraphs [0051-0052]).

Regarding claim 17, recites the same limitations as rejected claim 7 above.
Regarding claim 18, recites the same limitations as rejected claim 8 above.

12.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ndichu and Solis as applied to claims 1 and 11 respectively above, and further in view of Krcai et al. (US Pub. No. 2019/0138722 A1 – herein after Krcai).

Regarding claim 10, the system of claim 1, 
Krcai discloses 
wherein the processor is configured to perform a two-phase training procedure, wherein a first phase is performed using a first set of the training data for implementing a Convolutional Neural Network (CNN) feature extraction model (See Fig. 1, 1st convolutional layers, max pooling – See blocks 110 and 112), and wherein a second phase is performed using a second set of the training data for implementing an ensemble 10of a plurality of feature vectors resulting from the CNN feature extraction model (2nd convolutional layers, fully connected layers – See Fig. 1, blocks 114 and 118).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Krcai’s teaching into Ndichu’s and Solis’ inventions because incorporating Krcai’s teaching would enhance Ndichu and Solis to enable to perform two set of convolution layers as suggested by Krcai (Figs. 1 and 3).
Regarding claim 20, recites the same limitations as rejected claim 10 above.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao Xuan (WO2018018716 A1) discloses classify an instruction sequence with a machine learning model. An instruction sequence is processed with a trained machine learning model configured to detect one or more interdependencies amongst a plurality of tokens in the instruction sequence and to determine a classification for the instruction sequence based on the one or more interdependencies amongst the plurality of token – See Abstract and specification for more details.
Elkind David (EP3534284 A1) discloses determine a classification of a variable-length source data such as an executable code. A neural network system that includes a convolution filter, a recurrent neural network, and a fully connected layer can be configured in a computing device to classify executable code—See Abstract and specification for more details.
Alme,C (CN 107683478 A) discloses using machine learning and training to generate one or more check and tree or abstract syntax tree (AST) form of classification information (classification intelligence) against known malicious software threats from the malicious device 126 and new malicious software threat (e.g., the malicious script 128) – See page 2.
Nir et al. (US Pub. No. 2018/0165273 A1) discloses for certain classifications, there may be exactly one lexeme that falls under the classification—for example, the lexeme “;” may be classified as a semicolon, and may be the only member of this classification. For other classifications, there may be many (perhaps infinitely many) lexemes that would fall under the classification—for example, integers (a classification) may include the lexemes “1”, “235”, “53438”, etc – See paragraph [0013].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192